Case 1:19-cv-22487-RS Document 63 Entered on FLSD Docket 09/13/2019 Page 1 of 13



                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION

  STATE FARM MUTUAL AUTOMOBILE               )
  INSURANCE COMPANY, and STATE FARM FIRE     )
  AND CASUALTY COMPANY,                      )
                                             )
  Plaintiffs,                                )
                                             )
          v.                                 )   Case No. 1:19-CV-22487-RS
                                             )
  MARK CERECEDA, D.C.,                       )
  MARIA CRISTINA CRESPO-SMITH, M.D.,         )   Hon. Rodney Smith
  NESTOR JAVECH, M.D.,                       )
  ROBERTO MOYA, M.D.,                        )   Magistrate Lauren Fleischer Louis
  ROY CANIZARES, D.C.,                       )
  EDGAR FACUSEH, D.C.,                       )
  PATRICK FENELUS, D.C.,                     )
  THOMAS HABAN, D.C.,                        )
  KARIM HABAYEB, D.C.,                       )
  JOHN ROSS, D.C.,                           )
  MICHAEL SCHULMAN, D.C.,                    )
  RICHARD YOHAM, D.C.,                       )
  CEDA ORTHOPEDIC GROUP, LLC,                )
  CEDA ORTHOPEDICS & INTERVENTIONAL          )
  MEDICINE OF CUTLER BAY, LLC,               )
  CEDA ORTHOPEDICS & INTERVENTIONAL          )
  MEDICINE OF DOWNTOWN/LITTLE                )
  HAVANA, L.L.C.,                            )
  CEDA ORTHOPEDICS & INTERVENTIONAL          )
  MEDICINE OF F.I.U/KENDALL, L.L.C.,         )
  CEDA ORTHOPEDICS & INTERVENTIONAL          )
  MEDICINE OF HIALEAH, L.L.C.,               )
  CEDA ORTHOPEDICS & INTERVENTIONAL          )
  MEDICINE OF SOUTH MIAMI, L.L.C.,           )
  PHYSICIANS CENTRAL BUSINESS OFFICE,        )
  L.L.C., and                                )
  SPRINGS CROSSING IMAGING, L.L.C.,          )
                                             )
  Defendants.                                )

   REPLY IN SUPPORT OF PLAINTIFFS’ EXPEDITED MOTION FOR ALL WRITS
  ACT INJUNCTION AND INCORPORATED MEMORANDUM OF LAW IN SUPPORT
Case 1:19-cv-22487-RS Document 63 Entered on FLSD Docket 09/13/2019 Page 2 of 13



      Defendants’ Opposition to the Expedited Motion for All Writs Act Injunction (Dkt. No. 53
  (“Opposition”)) relies on a misreading of the requested injunctive relief and the allegations in the
  Complaint, as well as incorrect statements of controlling law regarding All Writs Act injunctions.
      At the outset, State Farm Mutual Automobile Insurance Company and State Farm Fire and
  Casualty Company (collectively, “Plaintiffs”) filed a motion to enjoin Defendants under the All
  Writs Act (“AWA”) from filing new suits against Plaintiffs or their insureds that are based on
  any of the fraudulent and unlawful charges that are the subject of this case (“Federal Action”). (Dkt.
  No. 5 (“Motion”).) The Complaint does not present, as Defendants argue, a simple breach-of-
  contract dispute regarding the personal injury protection (“PIP”) benefits owed to policyholders or
  assignees. Rather, the Complaint alleges Defendants engaged in a fraudulent scheme in which they
  submitted thousands of bills and records across hundreds of patients for medically unnecessary and
  unlawful services. The goal of Defendants’ scheme was to obtain payments from Plaintiffs. 1 (Dkt.
  No. 1, Compl.) While many fraudulent bills have been paid, there remain pending unpaid fraudulent
  bills at issue in the Complaint. Indeed, Defendants continue to submit bills and records that are
  fraudulent and will likely continue to do so through the pendency of the case. (Id. ¶¶ 167-178.)
      The AWA injunction seeks to avoid unnecessary litigation related to the reasonableness of
  charges and/or necessity of services in Florida’s state courts when threshold issues regarding the
  compensability of those charges and services will be addressed here. Specifically, the Complaint
  seeks a declaration that Defendants are not entitled to payment for unpaid charges submitted
  pursuant to the fraudulent scheme. (Id., Counts VI-VIII.) Because the declaratory judgment counts
  place all unpaid (and allegedly underpaid) charges at issue for claims submitted on or after June 14,
  2015 (the period at issue in the Complaint), the AWA injunction asks the Court to enjoin
  Defendants from seeking payment on those fraudulent charges in future state court actions. The
  absence of the injunction would permit Defendants to file hundreds, if not thousands, of new PIP
  suits during the pendency of the action, which would “destroy the utility of the [declaratory
  judgment procedure] otherwise ideally suited to resolve such broad claims.” In re Baldwin-United
  Corp., 770 F.2d 328, 337 (2d Cir. 1985). If each unpaid charge were to be fully litigated in a state
  court proceeding (a proceeding that will lack the benefit of the full evidentiary record associated
  with the hundreds of patients at issue here) it would significantly interfere with the Court’s path to

  1
    The Complaint seeks damages pursuant to counts for fraud, unjust enrichment, civil conspiracy,
  aiding and abetting fraud, and Florida’s Deceptive and Unfair Trade Practices Act, Fla. Stat. §
  501.201 et seq. (“FDUTPA”).

                                                    1
Case 1:19-cv-22487-RS Document 63 Entered on FLSD Docket 09/13/2019 Page 3 of 13



  judgment and create a risk Plaintiffs would be precluded under the doctrine of res judicata from
  litigating charges already placed at issue here. (Mot. 10-12.)
      Defendants do not dispute this pragmatic analysis, but instead argue the Court cannot enjoin
  them because the Motion: (1) does not meet the standard for a traditional injunction under Rule 65;
  (2) does not meet an exception to the Anti-Injunction Act (“AIA”), 28 U.S.C. § 1651; and (3) is
  based on a Complaint that improperly seeks class action relief under Rule 23. None of Defendants’
  arguments survive scrutiny. First, Defendants ignore controlling Eleventh Circuit law holding the
  requirements for a Rule 65 injunction do not apply to AWA injunctions. See Klay v. United
  Healthgroup, Inc., 376 F.3d 1092, 1100 (11th Cir. 2016) (concluding “[t]he requirements for a
  traditional injunction do not apply to injunctions under the All Writs Act because a court’s
  traditional power to protect its jurisdiction, codified by the [AWA], is grounded in entirely separate
  concerns.”) (citing, inter alia, United States v. New York Tel. Co., 434 U.S. 159, 174 (1977) (affirming
  grant of injunction under the AWA without regard to traditional four factors)). Second, the Motion
  seeks only to enjoin Defendants from filing new suits against Plaintiffs and their insureds and does
  not seek, as Defendants erroneously argue, to enjoin pending litigation. The AIA therefore does not
  restrain the Court’s authority under the AWA. See Burr & Forman v. Blair, 470 F.3d 1019, 1027-28
  (11th Cir. 2006). Third, the Complaint plainly does not seek class action relief but instead seeks to
  recover the payments Plaintiffs made to Defendants based on fraudulent claims for services that
  were not medically necessary and not lawfully rendered. As such, the Complaint is consistent with
  legions of similar complaints upheld in this District against providers who engaged in fraud across
  numerous insurance claims.2 Indeed, Defendants’ cited authority (Physicians Injury Care Center




  2
    See, e.g., State Farm v. Advanced Chiropractic & Med. Ctr., 2019 WL 2534908 (S.D. Fla. Mar. 15, 2019)
  (denying motion to dismiss complaint alleging fraudulent services); State Farm v. Health & Wellness
  Servs., 2018 WL 8620622 (S.D. Fla. June 10, 2018) (same); State Farm v. Advance Med. Assocs., 2017
  WL 5953295 (S.D. Fla. Aug. 17, 2017) (denying motion to dismiss complaint alleging fraudulent and
  unlawful services); State Farm v. Brown, 2017 WL 1291995 (S.D. Fla. Mar. 30, 2017) (same); State Farm
  v. Lazo, 2015 WL 11251459 (S.D. Fla. July 16, 2015) (same); State Farm v. Med. Serv. Ctr. of Fla., 103 F.
  Supp. 3d 1343 (S.D. Fla. 2015) (granting summary judgment for insurer in an action involving the
  defendants’ provision of fraudulent and unlawful services); State Farm v. B & A Diagnostic, Inc., 104 F.
  Supp. 3d 1366 (S.D. Fla. 2015) (denying motion to dismiss complaint alleging fraudulent services);
  State Farm v. A & J Med. Ctr., Inc., 20 F. Supp. 3d 1363 (S.D. Fla. 2014) (denying motion to dismiss
  complaint alleging fraudulent and unlawful services); State Farm v. Kugler, 2011 WL 4389915, *4 (S.D.
  Fla. Sept. 21, 2011) (denying motion to dismiss complaint alleging fraudulent services).

                                                      2
Case 1:19-cv-22487-RS Document 63 Entered on FLSD Docket 09/13/2019 Page 4 of 13



  (“PICC”)3) makes clear that the Court is an appropriate forum to pursue recovery for fraud schemes
  involving providers who rendered medically unnecessary and unlawful services to persons involved
  in automobile accidents and eligible for no-fault benefits. See State Farm v. Williams, 824 F.3d 1311,
  1312 (11th Cir. 2014) (reinstating verdict for insurers in case involving fraudulent and unlawful
  services).
       After dispensing with Defendants’ arguments, the issue presented is whether the Court has the
  authority under the AWA to enjoin Defendants from filing new PIP suits on the fraudulent charges
  already at issue in the Complaint’s declaratory judgment counts. It does, and the circumstances here
  warrant the Court’s exercise of that authority. (Mot. 8-9 (citing cases).) Indeed, another federal
  district court in a similar case involving fraudulent protocol care recently recognized in its order
  enjoining the provider-defendants from, inter alia, filing any new state court litigation that “the
  fragmentation of the dispute” into numerous proceedings would nullify the efforts of Plaintiffs “to
  prove fraud at a systemic level, impair a federal declaratory judgment action over which the [c]ourt
  has taken jurisdiction precisely to eliminate such fragmentation, and deprive [State Farm] of an
  avenue toward complete relief in any court.” State Farm v. Parisien, 352 F. Supp. 3d 215, 232
  (E.D.N.Y. 2018), appeal docketed, No. 18-3786-CV (2nd Cir. Dec. 21, 2018)).4 The Court should
  similarly enjoin Defendants from filing new PIP suits to preserve the Court’s ability to fully and
  efficiently adjudicate all of the claims at issue, including the declaratory judgment counts.
  I.        ARGUMENT
       A.       The Requirements For Traditional Injunctions Under Rule 65 Do Not Apply.
       Defendants argue the Motion should be denied because Plaintiffs did not “address any of the
  four elements required for granting injunctive relief” pursuant to Rule 65. (Opp’n 17-18.) But
  Plaintiffs do not seek a Rule 65 injunction. Rather, Plaintiffs seek an AWA injunction preventing
  Defendants from filing new PIP suits in Florida’s state courts. (Mot. 1, 3-4, 7-10, 12.) As such, the
  controlling case law is clear that Plaintiffs are not required to satisfy and the Court “does not review
  the four factors required for a traditional injunction.” Liberty Mut. Ins. Co. v. Aventura Eng'g & Const.
  3
    See Opp’n 1, 13. The PICC court also made clear that the law does not require Plaintiffs “to suffer
  the harm that it sought to avoid [by paying fraudulent claims] . . . to be entitled to declaratory
  judgment relief.” State Farm v. Physician’s Injury Care Ctr., 427 F. App’x 714, 722 (11th Cir. 2011)
  (upholding declaratory judgment claim against provider who obtained payments through fraudulent
  course of treatment), judgment modified on other grounds, 824 F.3d 1311 (11th Cir. 2014).
  4
    The Parisien plaintiffs sought a traditional preliminary injunction pursuant to Rule 65, as opposed to
  the narrower AWA injunction requested here, because the scope of the Parisien relief included a
  request to enjoin pending state court proceedings, which therefore implicated the AIA.

                                                      3
Case 1:19-cv-22487-RS Document 63 Entered on FLSD Docket 09/13/2019 Page 5 of 13



  Corp., 534 F. Supp. 2d 1290, 1324 (S.D. Fla. 2008); see also Klay, 376 F.3d at 1100.
      Defendants’ argument relies on a fundamental misreading of a footnote contained in the
  Eleventh Circuit’s Klay decision. (Opp’n 16 (quoting Klay, 376 F.3d 1101 n.13).) The language
  Defendants cite concerns the Eleventh Circuit’s clarification of an earlier holding in Florida Med.
  Ass’n, Inc. v. U.S. Dept. of Health, Ed. & Welfare, 601 F.2d 199 (5th Cir. 1979), a case upon which
  Defendants also misplace their reliance. In Florida Medical Ass’n, the plaintiffs initiated a suit that
  sought to enjoin the Department of Health, Education and Welfare from publishing a list of
  physicians who treated Medicare beneficiaries. Id. at 201. Although the parties had “stipulated that
  they had no further evidence to offer on the question of permanent relief,” the district court issued a
  temporary restraining order enjoining the disclosure of the list. Id. One month later, the district
  court issued an “ancillary writ of injunction” to preserve the injunction, reasoning the injunction was
  warranted “because the parties had submitted all their evidence on the merits and the court was not
  prepared to make the usual preliminary assessment of the merits.” Id. The appellate court overturned
  the ancillary writ because the suit’s “sole purpose” was to obtain injunctive relief, which required the
  court to engage in a “reasoned application” of Rule 65’s four factors. Id. at 202-03.
      As Klay later explained, “[t]he writ issued in Florida Medical Ass’n was perhaps the textbook
  definition of a preliminary injunction – it was issued to preserve the status quo and prevent allegedly
  irreparable injury until the court had the opportunity to decide whether to issue a permanent
  injunction.” Klay, 376 F.3d at 1101 n.13. Thus, Klay concluded that “[a]t most, Florida Medical Ass[’]n
  stands for the proposition that a court may not issue an order under the All Writs Act,
  circumventing the traditional requirements for a [sic] injunction, when a party is in reality seeking a
  ‘traditional’ injunction . . . Florida Medical Ass’n does not purport to make the traditional requirements
  for an injunction applicable to all injunctions under the All Writs Act.” Id. Here, because the
  Complaint’s sole purpose is not to seek injunctive relief, but instead to recover damages and a
  declaration that fraudulent charges are not owed, Defendants’ argument should be rejected.
      B.        The AIA Does Not Apply To The Requested Relief.
      Defendants devote more than five pages of argument to the AIA, which Defendants argue
  prohibits the Court from enjoining Defendants’ pending PIP suits.5 (Opp’n 8-12.) From this


  5
    Because Defendants incorrectly frame the Motion as seeking to enjoin pending state court suits,
  they misplace their reliance on inapposite decisions addressing whether an injunction of ongoing
  state-court proceedings met one of three specifically defined exceptions in the AIA. See, e.g., Burr,
  470 F.3d 1019 (analyzing an injunction of a pending action and issues related to jurisdiction); Vendo
                                                      4
Case 1:19-cv-22487-RS Document 63 Entered on FLSD Docket 09/13/2019 Page 6 of 13



  strawman argument, Defendants contend that because the Motion seeks to “invade the jurisdiction
  of the state courts, [and] violat[e] principles of federalism,” the Court lacks the authority “to place all
  of the pending Florida state court lawsuits into suspended animation.” (Opp’n 2, 11.) But there is no
  friction between the Court and any pending state court proceedings because the Motion seeks an
  order enjoining Defendants from filing future PIP suits – it requests no relief regarding pending state
  court cases.6 (Mot. 1, 3-4, 7-10, 12.) This distinction is critical because the AIA does not prohibit
  injunctions against the filing of new state court suits. See, e.g., Dombrowski v. Pfister, 380 U.S. 479, 485
  n.2 (1965) (“[The AIA] and its predecessors do not preclude injunctions against the institution of
  state court proceedings, but only bar stays of suits already instituted.”); Riccard v. Prudential Ins. Co,
  307 F.3d 1277, 1299 (11th Cir. 2002); Bank of America, N.A. v. McCann, 444 F. Supp. 2d 1227, 1230
  (N.D. Fla. 2006) (“the [AIA] does not bar an injunction blocking the initiation of a state lawsuit not
  yet filed”). Accordingly, Defendants’ argument should be rejected.
      C.        The Bond Requirements Of Rule 65(c) Are Not Mandatory.
       Defendants argue the Motion should be denied because Plaintiffs did not post a bond under
  Rule 65(c). (Opp’n 18-19.) Defendants rely on the Second Circuit’s decision in Baldwin to further
  argue a bond is “even more significant” here because Plaintiffs’ request for an AWA injunction is
  directed to Defendants, not third parties, and the purported damages Defendants would suffer are
  “extraordinary.” (Opp’n 18-19.) Defendants are wrong on the law.
       In the Eleventh Circuit, “it is well-established that the amount of security required by the rule is
  a matter within the discretion of the trial court . . . [, and] the court may elect to require no
  security at all.” BellSouth Telecomms. v. MCIMetro Access Transmission Servs., 425 F.3d 964, 971 (11th
  Cir. 2005) (quotation omitted, emphasis added); see also CITGO Petroleum Corp. v. Mid-State Energy,
  Inc., 2012 WL 1405710, *2 (M.D. Fla. Apr. 23, 2012) (“[t]he [c]ourt determines that CITGO need

  Co. v. Lektro-Vend Corp., 433 U.S. 623 (1997) (analyzing issues related to a pending action and the
  exceptions to the AIA); Chick Kam Choo v. Exxon Corp., 486 U.S. 140 (1988) (analyzing the AIA’s
  relitigation exception in the context of pending state court action); Smith v. Bayer Corp., 564 U.S. 299
  (2011) (similar); Mitchum v. Foster, 407 U.S. 225 (1972) (similar); Valley v. Rapides Par. Sch. Bd., 646
  F.2d 925 (5th Cir.) (similar); Wesch v. Folsom, 6 F.3d 1465 (11th Cir. 1993) (similar); Delta Air Lines,
  Inc. v. McCoy Restaurants, Inc., 708 F.2d 582 (11th Cir. 1983) (similar).
  6
    Defendants’ argument that PICC, No. 6:06-CV-1757 (M.D. Fla. Dec. 12, 2007) necessitates denial
  here should be rejected. In PICC, State Farm sought to enjoin not only future state court suits, but
  also to stay pending state court cases, and prevent the defendants from submitting new demands or
  civil remedy notices or executing reassignments with insureds. Id. at 3. As such, the facts and holding
  of PICC are distinguishable and they should not be read to foreclose, as Defendants suggest, the
  Court from entering the requested AWA injunction here.

                                                       5
Case 1:19-cv-22487-RS Document 63 Entered on FLSD Docket 09/13/2019 Page 7 of 13



  not post a bond due to its size and financial resources.”). Moreover, the Baldwin decision does not
  address the issuance of a bond under Rule 65(c). Rather, Baldwin recognized that injunctive relief
  under the AWA need not rigidly comply with Rule 65’s prescriptions so long as the injunction is
  “specific and definite enough to apprise those within its scope of the conduct that is being
  proscribed.” Baldwin, 770 F.2d at 339 (contrasting the concerns motivating ordinary injunctions with
  those underlying injunctions issued under the AWA “to prevent . . . parties from thwarting the
  court's ability to reach and resolve the merits of the federal suit before it”).
      Defendants’ argument that they will be damaged by an injunction ignores the declaratory relief
  sought in the Complaint, misconstrues the requested injunction, and fails to consider Florida’s “first-
  to-file” rule. First, Plaintiffs seek declaratory relief to avoid the imminent injury that would befall
  them if they were forced to pay charges and attorneys’ fees for claims they have determined to be
  fraudulent, unlawful, and not owed. (Compl. ¶¶ 167-178.) Defendants will have every opportunity in
  the Federal Action to argue and present evidence that the unpaid charges were not the product of a
  fraudulent scheme. Second, the Motion seeks only to enjoin Defendants from filing new suits – it
  does not ask the Court “for permission to stop paying all claims,” nor does it seek to enjoin
  Defendants from submitting future PIP demands. (Opp’n 19.) Third, the Court’s grant of an AWA
  injunction is a far more efficient and less burdensome means of preserving the Complaint’s
  declaratory relief counts than Plaintiffs otherwise would be entitled to pursue at the Florida state
  court level. Specifically, Florida’s well-established “first-to-file” rule holds that when a previously
  filed federal action will resolve the issues raised in a subsequently filed state court action, the
  subsequently filed state court action should be stayed until the federal action is resolved. See, e.g.,
  State v. Harbour Island, Inc., 601 So. 2d 1334 (Fla. Dist. Ct. App. 1992); Physicians Group, LLC v. State
  Farm, No. 2013-SC-004967NC (Fla. Sarasota Cnty. Ct. Sept. 12, 2014) (granting insurer’s motion to
  stay provider’s subsequently filed PIP suit pending resolution of earlier filed federal action alleging
  unlawful services). Here, it would defy common sense for Defendants to argue it is more efficient
  for potentially hundreds of courts to preside over newly filed suits and apply the “first to file” rule,
  when the compensability of Defendants’ charges may be resolved in a single proceeding before the
  Court. In short, Defendants will not be damaged because the Federal Action provides them with the
  ability to contest the allegation that all of the unpaid charges at issue are the product of a fraudulent
  scheme. If the Federal Action fails to resolve all of Defendants’ claims for no-fault benefits, the
  Court could lift the AWA injunction at the conclusion of the Federal Action and Defendants would



                                                       6
Case 1:19-cv-22487-RS Document 63 Entered on FLSD Docket 09/13/2019 Page 8 of 13



  be free to seek to resolve any remaining disputes in Florida’s state courts. 7 Accordingly, Defendants’
  arguments should be rejected.
      D.        The AWA Authorizes The Court To Enjoin Defendants From Filing New Suits.
      Defendants concede the AWA enables federal courts to issue injunctions “necessary or
  appropriate in aid of their respective jurisdictions and agreeable to the usages and principles of law.”
  (Opp’n 8 (quoting 28 U.S.C. § 1651(a).) Defendants do not and cannot dispute the controlling
  Eleventh Circuit law that holds the AWA authorizes the Court to issue an injunction to protect “not
  only ongoing proceedings, but potential future proceedings, as well as already-issue[d] orders and
  judgments.” Burr, 470 F.3d at 1026.
      Defendants are left to argue – without supporting authority – that “a federal court can only
  enjoin future litigation if there is already a final federal court adjudication on the merits.” (Opp’n
  16.) While a federal court may issue an injunction to protect previously issued orders and judgments,
  the case law recognizes other circumstances may warrant an AWA injunction. See, e.g., Klay, 376 F.3d
  at 1102 (“[t]hus, while a party must ‘state a claim’ to obtain a ‘traditional’ injunction, there is no such
  requirement to obtain an All Writs Act injunction – it must simply point to some ongoing
  proceeding, or some past order or judgment, the integrity of which is being threatened by someone
  else’s action or behavior”) (emphasis added); Liberty, 534 F. Supp. 2d at 1324-25 (noting “[a]ny
  further decisions by the arbitration panel threaten my ability to try the issues before me and to
  effectuate my judgments” and “[t]he All Writs Act allows a court to ‘safeguard not only ongoing
  proceedings, but potential future proceedings”); Riccard, 307 F.3d at 1295 n.15 (granting motion for
  AWA injunction where a party brought multiple actions against the same party in multiple forums);
  TracFone Wireless v. Simply Wireless, 2017 WL 5202749, *3 (S.D. Fla. Aug. 10, 2017) (granting motion
  for AWA injunction to protect the court’s jurisdiction). These circumstances are presented here.
      In a similar case involving a fraudulent protocol and medically unnecessary services, a federal
  district court in the Eastern District of New York issued an order, inter alia, enjoining the provider-
  defendants from filing any future state court suits or arbitrations against State Farm. Parisien, 352 F.
  Supp. 3d 215. In Parisien, State Farm brought an action against providers that purportedly rendered
  medically unnecessary services to patients involved in automobile accidents. Id. at 220-21. In

  7
     Similarly, in contrast to Defendants’ unsupported claim that the “fundamental rights of
  policyholders and the democratic process are at stake,” the Court’s entry of an AWA injunction will
  do nothing to “blacklist” Defendants, “by-pass” or “re-write” Florida’s PIP Law, Fla. Stat. § 627.736
  et seq., or deny State Farm insured’s and their assignees (i.e., Ceda Ortho Group, the Cereceda
  Clinics, and Springs Crossing MRI) access to Florida’s courts. (Opp’n 3-6, 19-20.)

                                                      7
Case 1:19-cv-22487-RS Document 63 Entered on FLSD Docket 09/13/2019 Page 9 of 13



  addition to pleading fraud-based counts, the Parisien complaint – like the Complaint in the Federal
  Action – sought a declaratory judgment that the defendants were not entitled to collect future
  payment for services rendered during the pendency of the case. Id. Noting the importance of the
  declaratory judgment to its exercise of jurisdiction over the action, the court wrote “[t]he very
  purpose of a declaratory judgment, like an MDL proceeding, is to avoid a multiplicity of lawsuits and
  piecemeal litigation . . . and that [i]t is precisely this reason that courts in this district have stressed
  that it is appropriate to exercise jurisdiction over declaratory judgment actions by no-fault insurers.”
  Id. at 230. Importantly, in granting the injunction, Judge Glasser opined that the fragmentation of
  the dispute into numerous individual actions “would nullify State Farm’s efforts to prove fraud at a
  systemic level, impair a federal declaratory judgment action over which the [c]ourt has taken
  jurisdiction precisely to eliminate such fragmentation, and deprive State Farm of an avenue toward
  complete relief in any court.” Id. at 232. The same considerations apply here.
      The Court should enjoin Defendants to preserve its jurisdiction over the claims already at issue
  in the Complaint’s declaratory judgment counts. Defendants do not dispute the scope of the
  Complaint’s declaratory judgment counts, or that a new PIP suit will seek to litigate the same
  charges already at issue here. Defendants do not dispute they have presented hundreds of PIP
  demands against Plaintiffs or their ability to quickly ripen these PIP demands into new PIP suits. In
  fact, as part of Defendants’ strategy, they often submit multiple PIP demands on allegedly unpaid or
  underpaid bills per claim, see Ex. 1, which gives Defendants the ability to file multiple PIP suits per
  claim, thereby increasing their odds of recovering on fraudulent and unlawful services because each
  bill will necessarily be viewed in isolation in each individual suit. Thus, if Defendants file new PIP
  suits across Florida’s state courts, the Court’s jurisdiction over these same charges, which are at issue
  in the declaratory judgment counts, will steadily dissipate, “destroying the utility of the [declaratory
  judgment procedure] otherwise ideally suited to resolve such broad claims.” Baldwin, 770 F.2d at 337.
      Moreover, to allow Defendants to file new PIP suits on charges already at issue in the Federal
  Action would cause irreparable harm to Plaintiffs. First, if Defendants were free to file hundreds of
  PIP suits on individual bills, Plaintiffs would be deprived of a fair opportunity in individual state
  cases to introduce evidence regarding, inter alia, the patterns in the treatment and documentation
  across the more than 800 claims at issue here. Defendants do not dispute that the run-of-the-mill
  PIP suits brought in state court will turn on the circumstances of a single claim and the evidence will
  be limited to such. Thus, without an injunction, Plaintiffs will be in the position of needlessly
  defending against and often paying fraudulent charges and associated plaintiffs’ attorneys’ fees

                                                       8
Case 1:19-cv-22487-RS Document 63 Entered on FLSD Docket 09/13/2019 Page 10 of 13



  because the state court cannot see the broader scheme across hundreds of claims presented in this
  action. There will be no recompense for the costs and time incurred by Plaintiffs if forced to litigate
  hundreds of individual PIP suits on charges already at issue. It will also result in a significant and
  unnecessary waste of judicial resources, promote substantial inefficiencies across numerous courts,
  and create the potential for inconsistent rulings on issues that can and should be tried in a single
  proceeding. (Mot. 10-12.)
      Defendants erroneously argue that the Motion relies “on a misapprehension of the nature of res
  judicata.” (Opp’n 14.) But Plaintiffs do not argue that the Court has already issued any rulings or
  rendered any judgments that would have a preclusive effect on any future state court cases. The
  problem lies in Defendants’ argument that “State Farm may very well be barred from bringing
  claims predicated on the same individual cases that have already been litigated to conclusion,” which
  they repeat in their recently filed Motion to Dismiss. 8 (Opp’n 12, n.7; see Dkt. No. 62 at 24-25.) In
  other words, rather than litigating the unpaid charges in the Federal Action, the Opposition lays bare
  Defendants’ strategy to pursue piecemeal litigation over individual charges in multiple forums to
  argue the potential preclusive effect such PIP suits may have on the claims at issue in the Federal
  Action.9 This strategy will divest the Court of its jurisdiction and is precisely what the AWA is
  intended to prevent. Accordingly, an All Writs Act injunction will promote judicial economy, reduce
  the amount of time, effort, and expense incurred by the parties and witnesses, preserve comity
  among the courts, and allow the issues to be resolved in one forum, at one time.
      E.       This Action Is The Best Vehicle To Resolve All Claims Between The Parties.
      Defendants attempt to cast doubt on the legitimacy of the Federal Action by labeling the
  Complaint a “backdoor” class action, which they contend fails to satisfy the “predominance
  requirement” of Rule 23(b)(3). (Opp’n 2-3, 13.) The argument is not well taken.

  8
    Defendants’ tactics are well known to providers who have been sued for systemic fraud. In Path
  Medical, LLC v. Font, a Florida provider sued by an insurer for allegedly rendering fraudulent services
  admitted that it hired an attorney to file PIP suits “which were intended to provide [the provider]
  leverage in the Middle District Litigation by obtaining judgments with res judicata and/or collateral
  estoppel effect and causing the [i]nsurer to fear the effect of numerous ripe claims for bad faith[.]”
  CACE-18-027140, ¶ 24 (Fla. Broward Cnty. Ct. 2018), attached hereto as Ex. 2. The Court should
  enjoin Defendants from pursuing this strategy here.
  9
    To that end, none of the cases Defendants cite negate the concerns about res judicata, Opp’n 16-17;
  rather, they merely reaffirm a longstanding principle of Florida law that “[u]nder the doctrine of res
  judicata, a final judgment on the merits in a prior suit bars a second suit involving the same parties
  and same cause of action on all matters that were part of the first suit and all issues that could have
  been litigated.” Deutsche Bank v. Foxx, 2013 WL 5291128, *3 (M.D. Fla. Sept. 19, 2013).

                                                    9
Case 1:19-cv-22487-RS Document 63 Entered on FLSD Docket 09/13/2019 Page 11 of 13



        First, Defendants provide the Court with no authority that the Complaint (which seeks relief on
  behalf of the named Plaintiffs only, based on the fraudulent claims Defendants submitted) is an
  improper attempt for class action relief. For good reason – this is not the law. As noted above, there
  is a long line of cases in this District and other federal courts across the country in which insurers
  have successfully brought claims against fraudulent medical providers in a manner that is consistent
  with the Federal Action.10 See supra n.2.11 Defendants’ argument also belies a fundamental
  misunderstanding of the Complaint, which alleges all of the bills and supporting documentation
  Defendants submitted to Plaintiffs reflect services rendered pursuant to a fraudulent treatment
  protocol, without regard to the clinical needs of the patient, to maximize payments they would
  receive while minimizing the possibility of detecting the fraud in any individual claim. The
  Complaint also details the pattern of fraudulent care that emerges in the bills and supporting
  documentation across more than the 800 claims at issue. (See, e.g., Compl., Ex. 1.) Thus, while
  legitimate treatment across a patient population reflects individualized care, the Complaint here
  alleges Defendants did not legitimately examine, diagnose, or treat patients for conditions they may
  have had, but instead subjected them to medically unnecessary and unlawfully rendered services
  regardless of their true needs. (Compl. ¶ 5.) Moreover, the fraudulent and unlawful nature of each
  bill and record is not revealed in isolation. Rather, it is only when the bills and supporting
  documentation across the patients at issue are viewed together as a whole do the patterns emerge
  revealing the fraudulent nature of all Defendants’ submissions. 12 (Id. ¶ 39.) It is for this reason that
  the Court is the most appropriate forum in which to present Plaintiffs’ case against Defendants.
  II.      CONCLUSION
        Accordingly, Plaintiffs respectfully request the Court grant the Motion and enjoin Defendants.




  10
     Contrary to Defendants’ argument, the Complaint does not assert a claim under the PIP statute
  nor does it seek to collect fees against policyholders. (Opp’n 5, 6, 9.) Rather, the Complaint seeks
  recovery only from Defendants based on the payments they fraudulently obtained.
  11
     See, e.g., State Farm v. Vital Cmty., 2018 WL 2194019, *7 (E.D. Mich. May 14, 2018) (denying
  dismissal of complaint alleging fraudulent treatment); State Farm v. Lake St. Chiro. Clinic, 2017 WL
  1014336, *3 (D. Minn. Mar. 14, 2017) (same); State Farm v. Stavropolskiy, 2016 WL 2897427, *2 (E.D.
  Pa. May 16, 2016) (same); State Farm v. Fayda, 2015 WL 4104840, *2 (S.D.N.Y. June 18, 2015)
  (same).
  12
     See PICC, 2010 WL 11475709, *6-7 (M.D. Fla. May 24, 2010) (holding the plaintiffs proved fraud
  based upon evidence that 957 patients received an identical treatment protocol with little deviation).

                                                     10
Case 1:19-cv-22487-RS Document 63 Entered on FLSD Docket 09/13/2019 Page 12 of 13



  Dated: September 13, 2019                     Respectfully submitted,

                                                By: /s/ David I. Spector
                                                DAVID I. SPECTOR, ESQ.
                                                Fla. Bar No. 086540
                                                david.spector@hklaw.com
                                                JOSEPH F. VALDIVIA, ESQ.
                                                Fla. Bar No. 0107878
                                                joseph.valdivia@hklaw.com
                                                HOLLAND & KNIGHT LLP
                                                222 Lakeview Avenue
                                                Suite 1000
                                                West Palm Beach, Florida 33401
                                                Telephone: (561) 833-2000
                                                Facsimile: (561) 650-8399

                                                -- and –

                                                ROSS O. SILVERMAN
                                                ross.silverman@katten.com
                                                (admitted pro hac vice)
                                                JOHN W. REALE
                                                john.reale@katten.com
                                                (admitted pro hac vice)
                                                JOHN T. LEPORE
                                                john.lepore@katten.com
                                                (admitted pro hac vice)
                                                KATTEN MUCHIN ROSENMAN LLP
                                                525 West Monroe Street
                                                Chicago, IL 60661-3693
                                                Telephone: (312) 902-5200
                                                Facsimile: (312) 902-1061

                                                Attorneys for Plaintiffs
Case 1:19-cv-22487-RS Document 63 Entered on FLSD Docket 09/13/2019 Page 13 of 13



                                  CERTIFICATE OF SERVICE
         I hereby certify that on September 13, 2019 the foregoing document will be served on all
  counsel of record via CM/ECF.

                                                    By: David I. Spector
                                                    DAVID I. SPECTOR
                                                    Fla. Bar No. 086540
                                                    david.spector@hklaw.com
                                                    HOLLAND & KNIGHT LLP
                                                    222 Lakeview Avenue
                                                    Suite 1000
                                                    West Palm Beach, Florida 33401
                                                    Telephone: (561) 833-2000
                                                    Facsimile: (561) 650-8399

                                                    Attorneys for Plaintiffs
